Exhibit Form 8-K aVinci Media Corporation File No. 000-17288 SEQUOIA MEDIA GROUP, LC Financial Statements (Unaudited) As of March 31, 2008 and December 31, 2007 and for the Three Months Ended March 31, 2008 and 2007 SEQUOIA MEDIA GROUP, LC Unaudited Balance Sheets March 31, December 31, Assets 2008 2007 Current assets: Cash $ 985,461 $ 859,069 Accounts receivable 299,166 448,389 Inventory 40,302 21,509 Prepaid expenses 94,949 100,799 Deferred costs 265,142 294,602 Deposits and other current assets 9,030 44,201 Total current assets 1,694,050 1,768,569 Property and equipment, net 926,178 990,523 Intangibles, net 72,614 74,689 Other assets 20,408 20,408 Total assets $ 2,713,250 $ 2,854,189 Liabilities and Members’ Deficit Current liabilities: Accounts payable $ 55,280 $ 75,118 Accrued liabilities 1,183,825 823,772 Distribution payable 439,604 308,251 Current portion of capital leases 129,171 118,288 Current portion of deferred rent 50,771 38,580 Note payable 2,500,000 1,000,000 Deferred revenue 468,125 493,599 Total current liabilities 4,826,776 2,857,608 Capital lease obligations, net of current portion 201,649 222,611 Deferred rent, net of current portion 63,714 71,839 Total liabilities 5,092,139 3,152,058 Series B redeemable convertible preferred units, no par value, 12,000,000 units authorized; 8,804,984 units outstanding, respectively (liquidation preference of $6,603,182 6,603,182 6,603,182 Commitments and contingencies Members’ deficit: Series A convertible preferred units, no par value, 3,746,485 units authorized, 3,533,720 units outstanding (liquidation preference of $474,229) 474,229 474,229 Common units, no par value, 90,000,000 units authorized: 30,798,382 and 29,070,777 units outstanding, respectively. 4,700,607 4,211,737 Accumulated deficit (14,156,907 ) (11,587,017 ) Total members’ deficit (8,982,071 ) (6,901,051 ) Total liabilities and members’ deficit $ 2,713,250 $ 2,854,189 See accompanying notes to financial statements. 1 SEQUOIA MEDIA GROUP, LC Unaudited Statements of Operations Three-Months Ended March 31, 2008 2007 Revenues $ 73,496 $ 173,911 Operating expense: Cost of sales 173,097 21,615 Research and development 560,377 344,429 Selling and marketing 517,161 298,817 General and administrative 1,144,240 597,120 Depreciation and amortization 56,998 43,245 Total operating expense 2,451,873 1,305,226 Loss from operations (2,378,377 ) (1,131,315 ) Other income (expense): Interest income 11,129 4,546 Interest expense (71,289 ) (342,242 ) Net other income (expense) (60,160 ) (337,696 ) Net loss (2,438,537 ) (1,469,011 ) Distributions on Series B redeemable convertible preferred units (131,353 ) – Net loss applicable to common units $ (2,569,890 ) $ (1,469,011 ) Loss per common unit – basic and diluted $ (0.09 ) $ (0.07 ) Weighted average common units – basic and diluted 30,228,842 21,547,422 See accompanying notes to financial statements. 2 SEQUOIA MEDIA GROUP, LC Unaudited Statement of Changes in Members’ Deficit Three-Months Ended March 31, 2008 Series A Convertible Preferred Common Accumulated Members’ Units Amount Units Amount Deficit Deficit Balance, January 1, 2008 3,533,720 $ 474,229 29,070,777 $ 4,211,737 $ (11,587,017 ) $ (6,901,051 ) Issuance of common units from exercise of warrants – – 1,727,605 414,626 – 414,626 Employee equity-based compensation – – – 74,244 – 74,244 Distributions on Series B redeemable convertible preferred units – (131,353 ) (131,353 ) Net loss – (2,438,537 ) (2,438,537 ) Balance, March 31, 2008 3,533,720 $ 474,229 30,798,382 $ 4,700,607 $ (14,156,907 ) $ (8,982,071 ) See accompanying notes to financial statements. 3 SEQUOIA MEDIA GROUP, LC Unaudited Statements of Cash Flows Three-Months Ended March 31, 2008 2007 Cash flows from operating activities: Net loss $ (2,438,537 ) $ (1,469,011 ) Adjustments to reconcile net loss to net cash used in operating activities Depreciation and amortization 110,607 147,422 Accretion of debt discount – 136,275 Equity-based compensation 74,244 14,351 (Gain) Loss on disposal of equipment (38 ) 1,063 Decrease (increase) in: Accounts receivable 149,223 2,500 Unbilled accounts receivable – 72,830 Inventory (18,793 ) – Prepaid expenses 5,850 50,511 Deferred costs 29,460 85,499 Other current assets 171 – Deposits 35,000 (54,163 ) Increase (decrease) in: Accounts payable (19,838 ) (75,498 ) Accrued liabilities 360,053 113,318 Deferred rent 4,066 – Deferred revenue (25,474 ) 116,680 Net cash used in operating activities (1,734,006 ) (858,223 ) Cash flows from investing activities: Purchase of property and equipment (24,295 ) (51,386 ) Purchase of intangible assets (425 ) – Net cash used in investing activities (24,720 ) (51,386 ) Cash flows from financing activities: Proceeds from convertible notes and debentures – 1,000,000 Proceeds from notes payable 1,500,000 – Payments of loan costs – (82,080 ) Proceeds from related party notes payable – 20,000 Proceeds from conversion of warrants to common units 414,626 – Payments on obligations under capital lease (29,508 ) (7,545 ) Net cash provided by financing activities 1,885,118 930,375 Net change in cash 126,392 20,766 Cash at beginning of period 859,069 168,692 Cash at end of period $ 985,461 $ 189,458 Cash paid for interest and income taxes $ 11,428 $ 673 See accompanying notes to financial statements 4 SEQUOIA MEDIA GROUP, LC Unaudited Statements of Cash Flows Continued Supplemental schedule of non-cash investing and financing activities: During the three months ended March 31, 2008: · The Company accrued distributions payable on Series B redeemable convertible preferred units of $131,353. · The Company acquired $19,429 of office equipment through capital lease agreements. During the three months ended March 31, 2007: · The Company acquired $37,600 of office furniture through capital lease agreements. See accompanying notes to financial statements 5 SEQUOIA MEDIA GROUP, LC Unaudited Notes to Financial Statements 1.Description of Organization and Summary of Significant Accounting Policies Organization and Nature of Operations Sequoia Media Group, LC (the Company), a Utah limited liability company, was formed on March 28, 2003.The Company develops and sells an engaging way for anyone to tell their “Story” with personal digital expressions.The Company’s products simplify and automate the process of creating professional-quality multi-media productions using personal photos and videos. Basis of Presentation The accompanying financial statements are presented in accordance with U.S. generally accepted accounting principles. Unaudited Information In the opinion of management, the accompanying unaudited financial statements as of March 31, 2008 and for the three months ended March 31, 2008 and 2007 reflect all adjustments (consisting only of normal recurring items) necessary to present fairly the financial information set forth therein. Certain information and note disclosures normally included in financial statements prepared in accordance with U.S. generally accepted accounting principles (US GAAP) have been condensed or omitted pursuant to SEC rules and regulations, although the Company believes that the following disclosures, when read in conjunction with the annual financial statements and the notes included in this filing, are adequate to make the information presented not misleading.Results for the three-month period ended March 31, 2008 are not necessarily indicative of the results to be expected for the year ended December 31, 2008. Concentration of Credit Risk and Significant Customer The Company maintains its cash in bank demand deposit accounts, which at times may exceed the federally insured limit or may be maintained in non-insured institutions. As of March 31, 2008 and December31, 2007, the Company had approximately $985,361 and $952,752, respectively, in excess of the insured limits, primarily in cash equivalents. The Company has not experienced any losses in these accounts and believes it is not exposed to any significant credit risk with respect to cash. Financial instruments that potentially subject the Company to concentrations of credit risk consist primarily of accounts receivable. In the normal course of business, the Company provides credit terms to its customers and requires no collateral. Four customers accounted for 51%, 17%, 15%, and 11% of total revenue during the three months ended March 31, 2008.One customer accounted for 100% of total revenue for the three months ended March 31, 2007.As of March 31, 2008, two customers accounted for 61% and 30% of accounts receivable. 6 SEQUOIA MEDIA GROUP, LC Unaudited Notes to Financial Statements Continued Net Loss per Common Unit Basic earnings (loss) per unit (EPS) is calculated by dividing income (loss) available to common unit holders by the weighted-average number of common units outstanding during the period. Diluted EPS is similar to Basic EPS except that the weighted-average number of common units outstanding is increased using the treasury stock method to include the number of additional common units that would have been outstanding if the dilutive potential common units had been issued. Such potentially dilutive common units include stock options and warrants, convertible preferred stock, redeemable convertible preferred stock and convertible notes and debentures.
